In this case there are three assignments of error as follows:
"Assignment 1. The Court erred in entering its Final Decree in this case.
"Assignment 2. The Court erred in not sustaining the Demurrer to the Bill of Complaint upon final hearing and in failing to show any disposition in said Final Decree.
Assignment 3. The Court erred in finding from the evidence any existence of the grounds set forth in Complainant's Bill, or that the allegations of the Bill are supported by the evidence and that the equities are with Complainant."
The first and third assignments cannot be considered by us as the certificate of the Chancellor shows that all the evidence before, and considered, by, him is not included in the transcript of the record. *Page 300 
If there was any error in not sustaining the demurrer to the Bill of Complaint it was cured by a later amendment to the Bill without a renewal of the demurrer, and also because the decree in effect overrules the demurrer.
The decree must be affirmed. It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN, J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.